DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
	Applicant’s submission has been considered.  Examiner maintains the grounds of rejection set forth in the previous Office Action.

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.
Applicant has argued that Mortensen’s channels, at a depth of 500 micrometers, “are of extremely shallow depth that would be insufficient to direct fluid and/or cuttings away from the cutters” (Remarks, Page 6).  Examiner respectfully traverses this argument.  The question that naturally follows applicant’s argument is: How deep are sic] more channels 328 may be defined as comprising a minimum end of the chamfer, however, in other embodiments it may not exceed half the thickness of the cutting face 322” (Paragraph 0027).  First, it is unclear what “a minimum end of the chamfer” is, and second, the specification does not provide any concrete numbers with respect to the thickness of the cutting face.  Therefore, applicant does not have grounds to state that the channels of Mortensen “are of extremely shallow depth” because no relative comparison with applicant’s channel depth is possible.
Examiner respectfully asserts that applicant may have overlooked Mortensen’s disclosure that the channels can be greater than 500 micrometers in depth (e.g. column 9, line 19).  However, one may ignore the disclosure of greater than 500 micrometers, and simply take the case of 500 micrometers, or 0.5 millimeters, as follows: The prior art generally discloses PDC compacts having diamond table thicknesses in the range of 1mm to 4mm (e.g. US 6,220,375 to Butcher et al, column 4, lines 49-52; US  2012/0177772 to Judd, paragraph 0055; US 2005/0263944 to Weis et al.; paragraph 0050).  In a PDC cutter having a diamond table thickness of 1mm, a recess of 0.5 millimeters would constitute one-half of the entire depth of the diamond table.  Recall the statement from paragraph 0027 of applicant’s specification that the depth of the channel “may not exceed half the thickness of the cutting face 322.”  Assuming that the “thickness of the cutting face” refers to the thickness of the diamond table (which may not even be true, but provides the greatest “benefit of the doubt” to applicant in this the exact same channel depth as disclosed by applicant.
	Applicant has also argued that “Mortensen’s ‘recessed features’ would disrupt flow across the cutting face” Remarks, Page 6).  Examiner respectfully disagrees.  Every one of Mortensen’s channels as shown in Fig. 10E is capable of directing cuttings from the center of the cutter toward the outside of the cutter.  The arcuate channels all connect with radial channels that can move cuttings radially outward from the center of the cutter.  In fact, at least the outermost set of arcuate channels all have ends that directly connect with the outer periphery of the cutter, providing a clear route for debris to exit from the face of the cutter.  Thus, it is unclear to the examiner why the geometry of Mortensen’s channels would “disrupt flow” as alleged by applicant.
	With regard to claims 5, 6, 16, and 19, though examiner does not necessarily agree with applicant’s arguments, examiner has set forth modified grounds of rejection against these claims.
	With regard to new claims 26-29, examiner appreciates the direction in which the applicant is moving with these claims.  However, it is the examiner’s position that these claims are somewhat vague and can be read in a broader, yet reasonable, manner (see rejection below).  It is suggested that these claims be amended in the following manner:

26. (Currently Amended) The method of claim 1, wherein the channels of each region of arcuate channels and cutting face ridges are radially spaced apart on the cutting face from other channels within the same region of arcuate channels and cutting face ridges.  
 from other channels within the same region of arcuate channels and cutting face ridges.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 11, 14-16, 19, 20, and 24-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mortensen et al. (US 10,399,206, hereinafter Mortensen).
With regard to claims 1 and 11, Mortensen discloses a method comprising (note that claim 11 is grouped along with claim 1, given that claim 11 contains essentially the same structure as recited in claim 1):
rotating a drill bit (pictured in Fig. 14A) to extend a wellbore into a subterranean formation;
flowing a drilling fluid through the drill bit (drilling fluid nozzles illustrated at 1420 in Fig. 14B); and
directing a plurality of formation cuttings (note that Mortensen is not explicit that the channels actually perform this function, however, examiner asserts that the mere presence of the channels will provide the capability and inherent function of directing at least some debris away from the cutting element) away from one or more cutting elements of the drill bit by moving the cuttings along two regions of arcuate channels (see annotated Fig. provided below) and cutting face ridges (see annotated Fig. below) on at least a portion of a cutting face of the one or more cutting elements, wherein the channels of each region of arcuate channels and cutting face ridges curve outwardly away from the channels of the other region of arcuate channels (see annotated Fig. below), wherein the arcuate channels each proscribe a curved arc that spans the cutting face between two portions of the periphery of the cutting face (see annotated Fig. below).

    PNG
    media_image1.png
    426
    737
    media_image1.png
    Greyscale

With regard to claims 4 and 15, the two regions of arcuate channels and cutting face ridges are symmetrical about an axis of symmetry between the two regions of (see “axis of symmetry” in annotated Fig. above).
With regard to claims 5 and 19, Mortensen discloses that at least one of the channels includes a first portion and a second portion, where a depth of the channel varies along the cutting face such that a depth of the first portion is greater than a depth of the second portion (Mortensen teaches that “the depth D3 of at least some of the plurality of recessed features 108 may vary with location along the upper surface 106.  For example, the depth of at least some of the plurality of recessed features 108 may generally increase, decrease, undulate, or vary from a location on the upper surface 106”—see column 10, lines 32-37).
With regard to claims 6 and 16, Mortensen discloses that the channels have different depths (as column 10, lines 32-55 states that channels near the edges of the upper surface 106 should have a greater depth than those farther from the edge).
With regard to claim 8, the wherein the symmetrical pattern of spaced apart regions of arcuate channels and cutting face ridges cover a majority of the cutting face (Fig. 10E shows the channels being distributed over essentially the entire cutting face).  
With regard to claim 14, the one or more cutting elements are chamfered along a periphery of the cutting face (Fig. 2 shows a chamfer at 214).  
With regard to claims 20 and 24, each region of arcuate channels includes three of the arcuate channels (annotated Fig., which shows four channels per region).
(given that the area of the regions having the channels is greater than the area of the rest of the cutting face: see calculation below—note that the calculation assumes that the cutting face is divided into three concentric regions having a radius of 1/3 of the total radius). 
    PNG
    media_image2.png
    688
    1472
    media_image2.png
    Greyscale

With regard to claims 26 and 28, Mortensen discloses that the channels of each region of arcuate channels and cutting face ridges are radially spaced apart on the cutting face (each channel and ridge of the first region is radially spaced apart from a corresponding channel and ridge within the second region on the radially opposite side of the cutter).
With regard to claims 27 and 29, the channels of each region of arcuate channels and cutting face ridges are spaced apart at a uniform distance on the cutting face (each of the channels in the first region is spaced apart from a radially opposite channel, and the distance of each channel from its radially-opposite channel is uniform for each channel).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen.
With regard to claims 7 and 17, Fig. 2 appears to show channels having uniform depths.  However, this figure may be schematic in nature, and not a definitive showing of channels with uniform depths.  Column 10, lines 32-55 of Mortensen state that the depths of the channels “may vary,” which could be considered an implication that, in some cases, the depth of the channels may not vary.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Mortensen such that the channels had uniform depths, in order to simplify the manufacturing of the cutter.  Also, given that there are a finite number of solutions in this particular situation (i.e. the channel depths can either be uniform or non-uniform) it would have been obvious to try the configuration having uniform channel depths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676